DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on February 16, 2021 has been entered. Claims 16-30 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joobeur et al. [US 20110255173 A1, hereafter Joobeur] in view of Fiolka et al. [US 20070206381 A1, hereafter Fiolka].
As per Claims 16 and 29, Joobeur teaches an apparatus 200 for increasing a pulse length of a pulsed radiation beam (See fig. 2A), the apparatus comprising: 
a beam splitter 210 configured to split an input radiation beam 201A into a first beam 201B and a second beam 201C; 
an optical arrangement, wherein the beam splitter and the optical arrangement are configured such that at least a portion of the first beam is recombined with the second beam into a modified beam after an optical delay of the first beam caused by the optical arrangement; and at least one optical element 230 in an optical path of the first beam 201B (See fig. 2A, Para 55).
Joobeur further disclosed that divergence optical element 230, e.g., an optical wedge, diverges (e.g. tilts) portion 201B so that portion 201B travels along beam path 212, diverging from beam path 211 by angle 235. An angle of divergence from path 211 depends on an angle of divergence optical element 230. Portion 201D reflects from mirror 240 to travel along beam path 213. Mirror 242 reflects portion 201D to travel along beam path 214 to first mirror 240. Portion 201D reflects from mirror 240 to travel along beam path 215 to mirror 242. Portion 201D reflects from mirror 242 and travels back to beam splitter 210 along beam path 216. Portion 201D is divided by beam splitter 210. The reflected part of portion 201D again forms part of 201-Output (Para 55); and a relative intensity of the output pulses with respect to the input pulse and with respect to each other is influenced by the reflection/transmission ratio of beam splitter 210. A degree of divergence is a function of the degree of tilt in the divergence optical element, which can also be adjusted (Para 62-65).
Joobeur does not explicitly teach the at least one optical element comprises phase regions across a surface of the at least one optical element configured such that the phase of different parts of a wavefront of the first beam is varied to reduce coherence between the first beam and the second beam.
wherein the at least one optical element is configured such that the angle at which the radiation is diffracted from the at least one optical element is less than a fraction of the acceptance angle of the radiation in an optical column, the fraction being the reciprocal of the number of first beams that substantially contribute to the transmitted intensity of the modified beam.
Fiolka teaches the phase plate 12 causes a varying local phase distribution. For this purpose, the phase plate 12 has a varying thickness, as can be seen from the enlarged cross-sectional illustrations in accordance with FIGS. 3a and 3b. As can be seen, the different thicknesses of the phase plate 12 vary in the transverse direction with respect to the beam direction in their width s. In this case--depending on the laser used and the wavelength thereof--the largest width s is intended to be of the order of magnitude of the spatial coherence length of the laser radiation used. In the case of excimer lasers, the value for s lies between 0.05 and 1 mm, a possible beam expansion correspondingly increasing the value (See fig. 2 and 3, Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a diffractive optical element as claimed in order to produce an illumination homogeneity.
As per Claim 17, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Fiolka further disclosed wherein the phase regions have heights that vary across the surface of the at least one optical element to provide the phase variation to the different parts of the wavefront of the first beam (See fig. 2 and 3, Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a diffractive optical element as claimed in order to produce an illumination homogeneity.
As per Claim 18, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Fiolka further disclosed wherein the at least one optical element is configured such that the pitch of the at least one optical element is less than the spatial coherence length of the input radiation beam (See fig. 2 and 3, Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a diffractive optical element as claimed in order to produce an illumination homogeneity.
As per Claim 19, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Fiolka further disclosed wherein the at least one optical element is configured such that the pitch of the at least one optical element is non-commensurate with the spatial coherence length of the input radiation beam (See fig. 2 and 3, Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a diffractive optical element as claimed in order to produce an illumination homogeneity.
As per Claims 21 and 30, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Fiolka further disclosed wherein the at least one optical element is a transmissive optical element that is configured such that the phase of the different parts of the wavefront of the first beam is varied after transmission through the transmissive optical element (See fig. 2 and 3, Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a diffractive optical element as claimed in order to produce an illumination homogeneity.
As per Claim 25, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Joobeur further disclosed wherein the optical arrangement is a con-focal resonator including a first con-focal mirror and a second con-focal mirror (See fig. 2A).
As per Claim 26, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Joobeur further disclosed wherein the apparatus is located in or at the exit of at least one of a laser, an excimer laser, a solid state laser, a solid state oscillator, a master oscillator, a power amplifier, a master oscillator power amplifier, a power oscillator, a master oscillator power oscillator, and a hybrid laser (Para 52).
As per Claim 27, Joobeur in view of Fiolka teaches the apparatus of claim 26.
Joobeur further disclosed wherein the apparatus is located between at least one of the master oscillator and the power amplifier, the master oscillator and the power oscillator, the solid state oscillator and the power amplifier, and the solid state oscillator and the power oscillator (Para 13).
As per Claim 28, Joobeur in view of Fiolka teaches a lithographic apparatus comprising the apparatus of claim 16 (See Joobeur fig. 2A).


Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joobeur in view of Fiolka as applied in claim 16 above, further in view of Wilhelmus et al. [US 20180203248 A1, hereafter Wilhelmus].
As per Claim 20, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Joobeur in view of Fiolka does not explicitly teach wherein the at least one optical element is configured such that the phase regions are actively modifiable to change the phase variation to the different parts of the wavefront of the first beam.
Wilhelmus teaches an optical element is configured such that the phase regions are actively modifiable to change the phase variation to the different parts of the wavefront of the first beam (Para 3 and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the actuation system as claimed in order to produce an effective control of the element as desired.
As per Claim 22, Joobeur in view of Fiolka teaches the apparatus of claim 21.
Joobeur in view of Fiolka does not explicitly teach wherein the at least one optical element comprises at least one of an electrooptic material and a magnetooptical material.
Wilhelmus teaches wherein the at least one optical element comprises at least one of an electrooptic material and a magnetooptical material (Para 71).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical element as claimed in order to produce an illumination homogeneity.
As per Claim 23, Joobeur in view of Fiolka teaches the apparatus of claim 16.
Joobeur in view of Fiolka does not explicitly teach wherein the at least one optical element is a reflective optical element that is configured such that the phase of the different parts of the wavefront of the first beam is varied after reflection from the reflective optical element.
Wilhelmus teaches wherein the at least one optical element is a reflective optical element that is configured such that the phase of the different parts of the wavefront of the first beam is varied after reflection from the reflective optical element (Para 76).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical element as claimed in order to produce an illumination homogeneity.
As per Claim 24, Joobeur in view of Fiolka and Wilhelmus teaches the apparatus of claim 23.
Joobeur further disclosed wherein the beam splitter comprises the reflective optical element (See fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882